Title: To George Washington from Colonel Henry Emanuel Lutterloh, 19 September 1777
From: Lutterloh, Henry Emanuel
To: Washington, George



[c.19 September 1777]

N.B. if from each Brigade was ordered an officer to bring all unnecessary Guards whi[c]h are Gone allong with the Baggage it would strenghten the Regiments.
There is a great Complain[t], That where ever our Baggage marches—they Soldiers & Waggoners plunder all houses & destroy every thing. it is the Waggon Masters Genl or his deputys duty as allso the Commanding officers—Sergts &ca to prevent this Cruel actions.
The Deputy Wagon Master or the Waggon Master Genl ought to remain with us allways—as it is his duty to Keep the Waggons & Waggon Masters in order—which March with the Army. Two Issuing forage Masters ought at least march with Head-quarters allways—One of the Comissarys Generals Ought to March with Head-quarter allways to Keep his Issuing Commissarys in order & to give orders for Waggons &c. &c.

H. E. Lutterloh

